Case 6:19-cv-01905-CEM-DCI Document 23 Filed 12/27/19 Page 1 of 2 PageID 307




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

AMERISURE INSURANCE COMPANY,

       Plaintiff,

v.                                             Case No.: 6:19-CV-1905

D.R. HORTON, INC., a foreign corporation,
and REIZHENE CHERITA TAYLOR, as
personal representative of the ESTATE of
ASHTON CATRE’LUIS EDWARD WEST, a
deceased minor,

      Defendants.
_____________________________________________/

             MOTION FOR LEAVE OF WITHDRAWAL AS CO-COUNSEL

       COMES NOW the law firm of Baker, Donelson, Bearman, Caldwell and Berkowitz, PC,

by and through its undersigned attorney, and hereby moves the Court for leave to withdraw the

Notice of Appearance of Jessica Weitman as co-counsel on behalf of Defendant D.R. Horton,

Inc., per Local Rule 2.03(b).    Jessica Weitman has left the law firm of Baker, Donelson,

Bearman, Caldwell and Berkowitz, PC. James M. Talley will continue his responsibilities as

counsel on behalf of D.R. Horton, Inc.

       Dated: December 27, 2019.

                                           BAKER, DONELSON, BEARMAN,
                                           CALDWELL & BERKOWITZ, PC

                                           By: /s/ James M. Talley
                                           James M. Talley
                                           Florida Bar No. 331961
                                           200 South Orange Ave., Ste. 2900
                                           Post Office Box 1549 (32802)
                                           Orlando, FL 32801
                                           Telephone: (407) 422-6600
                                           Facsimile: (407) 841-0325
Case 6:19-cv-01905-CEM-DCI Document 23 Filed 12/27/19 Page 2 of 2 PageID 308




                                        jtalley@bakerdonelson.com
                                        rgustafson@bakerdonelson.com
                                        fedcts@bakerdonelson.com

                                        Counsel for Defendant D. R. Horton, Inc.



                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on December 27, 2019, I electronically filed the foregoing
with the Clerk of the Court by using the ECF, which will serve a copy via e-mail on:
      Andrew F. Russon, Esq.
      Rywant, Alvarez, Jones,
      Russo & Guylon, P.A.
      109 N. Brush Street, Suite 500
      Tampa, FL 33602
      arusso@rywantalvarez.com


                                               /s/ James M. Talley
                                               James M. Talley
